Citation Nr: 1424160	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-30 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Agent Orange exposure.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for malaria residuals.

3.  Entitlement to service connection for malaria residuals. 

4.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure and/or as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for a kidney disorder, including as due to malaria and/or Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's sister


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to February 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

A Board hearing was held via videoconference before the undersigned Veterans Law Judge in April 2014. A transcript of that hearing is containing in the Virtual VA electronic folder.

In addition to the paper claims file, there is a Virtual VA paperless claims processing system (Virtual VA) electronic file and a Veterans Benefits Management System (VBMS) electronic file associated with the Veteran's claims. A review of the documents in the electronic files reveals the April 2014 Board hearing transcript and VA treatment records. 

Preliminarily, the issue has been recharacterized as a claim for a skin disorder, rather than a claim for chloracne.  Although the Veteran filed a claim for entitlement to service connection for chloracne, a claim for service connection for a disability encompasses all symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009). This is because a claimant generally is not competent to diagnose his specific condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  The Veteran has asserted skin symptoms.  In addition, VA records have provided various skin diagnoses.  Accordingly, the Board finds that the issue is more properly characterized as a claim for a skin disorder.

The issues of service connection for a kidney disorder and for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for Agent Orange exposure.

2.  In a January 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for malaria because there was no record of treatment for malaria in service. 

3.  The Veteran perfected an appeal of the January 2006 rating decision in April 2007, but subsequently withdrew his appeal in an August 2007 written statement. 

4.  The Veteran did not submit new and material evidence within one year of the January 2006 rating decision.

5.  Evidence received subsequent to the January 2006 rating decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for malaria.

6.  The Veteran does not have a diagnosis of or treatment for malaria in service.   

7.  The Veteran served in the Republic of Vietnam and was exposed to Agent Orange.

CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for entitlement to service connection for Agent Orange exposure, by the Veteran, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The January 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

3.  New and material evidence has been submitted, and the claim of entitlement to service connection for malaria residuals is reopened. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2013).

4.  Malaria residuals were not incurred in service. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c) (2013). 

In the present case, the Veteran stated his intent to withdraw his appeal of service connection for Agent Orange exposure at the April 2014 Board hearing.  As the Veteran has withdrawn his appeal regarding that issue, there remain no allegations of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed without prejudice.

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  For claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. Id.  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). 

In January 2009 and February 2009 letters, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorders and described the types of evidence that the Veteran should submit in support of his claims. The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims. The RO explained in the letter that the Veteran's claims were previously denied and that the decision was final. The RO also explained that VA needed new and material evidence in order to reopen the Veteran's claims and defined new and material evidence as evidence submitted to VA for the first time that pertained to the reasons the claims were previously denied. The RO further explained that the Veteran's claim was previously denied because the evidence did not show that he received treatment for malaria during military service and that the evidence did not show evidence of a current disability related to malaria.
 
To fulfill its statutory duty to assist, the Board notes that available service treatment records and post-service treatment records identified as relevant to the Veteran's claims are associated with the claims folder to the extent possible.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to decide the claim. VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to his claim of service connection for malaria residuals, the Board finds that a VA examination to determine whether the Veteran has malaria or residuals of malaria that are the result of his military service is not necessary to decide the claim. Any current medical opinion linking such disability to the Veteran's military service would necessarily be based upon the unsubstantiated history provided by the Veteran decades following discharge from service and in contradiction with the medical evidence of record. Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

As will be explained below, the Board finds that there was no in-service diagnosis of malaria; accordingly, there is no in-service disease, event, or injury. The record contains no probative evidence that demonstrates otherwise. Therefore, because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

Additionally, at the April 2014 Board hearing, testimony was elicited by the Veteran's representative and the VLJ regarding the Veteran's symptomatology during and since service; thus the material issue on appeal was fully developed. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (noting that a VLJ has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked but there is no prejudice to the Veteran where the material issue is fully developed on the record); see also 38 C.F.R. § 3.103(c)(2) (2013).

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain. Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Accordingly, the Board will proceed with appellate review.

Claim to reopen

The Veteran filed a petition to reopen his claim of service connection for malaria residuals. The RO originally denied the Veteran service connection for malaria in January 2006 because there was no evidence that he was treated for malaria in service and no evidence of current residuals of malaria. Although the Veteran perfected an appeal of this decision in April 2007, he subsequently withdrew his appeal in an August 2007 written statement, prior to promulgation of a Board decision.  He also did not submit new and material evidence within one year of the decision, and therefore, it is final. The Veteran then filed an application to reopen his claim in February 2009. 

The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2013). 

If evidence is new, but not material, the inquiry ends, and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312, 314 (1999). The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence of record at the time of the final January 2006 rating decision included the Veteran's service treatment records, private treatment, a November 2005 VA general medical examination, and the Veteran's lay statements.  

Since the January 2006 rating decision, the evidence included more recent VA treatment records and the Veteran's statements, including his testimony at the April 2014 Board hearing.  The Veteran testified that his kidney disease was a result of his in-service malaria.   

The Board finds that new and material evidence has been presented. The Veteran's testimony is newly submitted to VA and is material to the issue of whether the Veteran has a current disorder that is a residual of his malaria.  As the Veteran's statements are presumed credible for the purposes of reopening the claim, the Veteran's claim is reopened.

Claim for service connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012). That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2013). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran alleged that he was infected with malaria during service after he lost contact with his patrol for 3 days and drank water from a river.  He stated he was airlifted out and diagnosed with malaria.  The service treatment records are silent for any diagnosis or treatment for malaria.  Notably, the Veteran's separation examination was silent for malaria and any residuals of malaria.  Additionally, in a corresponding report of medical history, the Veteran responded "no" when asked if he had "any illness or injury other than those already noted."

Post-service treatment records show no complaints, treatment, or diagnosis of residuals of malaria.  Although the Veteran reports a history of malaria to his physicians, no objective evidence of this disease or any residuals is noted.  

The Veteran is competent to report his experience and symptoms in service and 
thereafter. While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and 
manifestations of a disorder. Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board does not dispute the fact that it is the Veteran's sincere belief that he contracted malaria during service and the Veteran is competent to testify as to his symptoms.  However, as a lay person he does not have the medical expertise to provide the medical diagnosis of malaria or an etiology opinion regarding a relationship between his alleged malaria and any current residual or symptom that would be necessary to prevail on a grant of service connection.  Additionally, the Board does not find the Veteran credible regarding his contraction of malaria during service.  The Veteran did not report this incurrence of a serious illness at service separation; he specifically denied any illnesses incurred during service.  Thus, the evidence conflicts with his testimony of in-service malaria.  

In summary, considering the lay and medical evidence of record, the Board finds that the preponderance of the evidence of record is against a grant of service connection for malaria as there is no in-service disease, injury, or event.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49.


ORDER

The claim of service connection for exposure to Agent Orange is dismissed.

As new and material evidence sufficient to reopen the claim of service connection for malaria residuals has been submitted, the petition to reopen is granted.

Service connection for malaria residuals is denied.  


REMAND

Remand is required regarding the Veteran's claim for a skin disorder to obtain an adequate examination.  First, no opinion has been obtained regarding several of the Veteran's diagnosed skin disorders, to include tinea manum, tinea pedis, dry palms, dermatitis, which as noted above, are now part of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Second, remand is required regarding chloracne as the 2010 VA examiner did not address the 2009 VA examiner's finding of skin lesions suggestive of chloracne, "probably related to Agent Orange exposure."  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that VA's duty to assist includes the conduct of a thorough medical examination that takes into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Regarding a kidney disorder, remand is required to obtain a VA examination.  The Veteran is presumed to have been exposed to herbicides during his service in Vietnam.  Although kidney cancer is not one of the disabilities that is presumed the result of Agent Orange exposure, the February 2009 Agent Orange registry examination lists right kidney cancer as a relevant medical condition since Agent Orange exposure.  To date, the Veteran has not been afforded a VA examination to determine whether his kidney disorder is due to his exposure to herbicides or to diabetes mellitus.  Therefore, remand for a VA examination is necessary prior to adjudication of this claim.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate examination to determine the etiology of his skin disorders.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must first determine whether there is chloracne, tinea pedis, tinea manum, acneiform disruption, a skin disorder manifested by bilateral dry palms, dermatitis, or any other skin disorder.  The examiner must provide an opinion, for each diagnosed skin disorder, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's military service, to include exposure to Agent Orange.  The examiner must address the Veteran's assertions of symptoms during and after service.  

2. Obtain a VA opinion addressing the etiology of the Veteran's kidney disorder.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's kidney disorder is at least as likely as not (50 percent or greater probability) caused or aggravated by military service, to include Agent Orange exposure.  The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected diabetes mellitus, type II caused or aggravated the diagnosed kidney disorder.  

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


